DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/21/21 have been fully considered but they are not persuasive.
Regarding the rejections under 35 USC 101, the applicant argues that the claims are not directed to an abstract idea.
The examiner respectfully submits that the claims recite a method for monitoring a technical system, but do not perform any control or maintenance of said technical system to improve the operation. The claims merely recite a process that collects known information about various components of a technical system and its subsystems and utilizes said information to perform calculations directed to assessing reliability and maintenance scenarios based on economic feasibility. These limitations are clearly directed to the fundamental economic principle of mitigating the risk of system failures based on economic concerns. The inclusion of the newly recited “processors” merely adds instructions to implement the abstract idea using a generic computing device. The claimed process is not necessarily rooted in computing technology, and is clearly directed to utilizing generic computing devices to provide a business solution to the business problem of determining maintenance scenarios. The examiner notes that no maintenance procedures are even positively recited to be performed at all, let alone in an automated fashion. At best the executed maintenance could be completed by a technician subsequent to the process determining the maintenance scenario.
Regarding the rejections under 35 USC 103, the applicant argues that the limitations of the claims are not obvious. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount 
The examiner respectfully submits updated specific citations to the prior art in the rejection below to assist the applicant.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claims recite:
A method for monitoring a substation, comprising steps of: 
determining, by a reference reliability model-managing processor, whether to compensate a reliability model by each element of the substation by comparing reliability of a reference reliability model by each substation type and reliability according to health index by the each element thereof generated based on state data and real-time monitoring data by the each element of the substation; 
compensating, by the reference reliability model-managing processor, the reference reliability model by the each substation type and generating a unique reliability model by the each element of the substation by using the health index by the each element of the substation as a result of the determination; 
assessing, by a processor, system reliability index and economic feasibility by each maintenance scenario based on a pre-generated reference system reliability model for each candidate element subject to maintenance among the elements of the substation; and 
updating, by a maintenance-executing processor, the unique reliability model by the each element of the substation as a result of executing maintenance after selecting a maintenance scenario by the each candidate element subject to maintenance as a result of assessing the health index by the each element of the substation, the unique reliability model by the each element of the substation, the system reliability index, and the economic feasibility; 
wherein the step of compensating the reference reliability model by the each substation type by using the health index by the each element of the substation is to compensate the reference reliability model by the each substation type by applying the health index by the each element of the substation to the reference reliability model by the each substation type if reliability of the reference reliability model by the each substation type is different from reliability according to the health index by the each element of the substation,
wherein the reference reliability model by the each substation type is generated based on basic information on power equipment and information on failure history,
wherein the step of compensating the reference reliability model by the each substation type by applying the health index by the each element of the substation to the reference reliability model by the each substation type includes steps of: 
assessing the health index of the each element of the substation; 
assessing the health index of each subsystem of the each element of the substation; 
calculating calibration amount of failure rate of the subsystem; 
compensating the failure rate of the subsystem based on the calibration amount of the failure rate; 
compensating the failure rate of the each element of the substation based on the failure rate of the compensated subsystem; and 
compensating the reference reliability model by the substation type based on the compensated failure rate of the each element of the substation.
wherein the step of calculating calibration amount of failure rate of the subsystem is to calculate an update level and a reference solution based on the current number of years of operation of the subsystem of the each element of the substation, and calculate calibration amount of failure rate of the subsystem based on the update level and the reference solution.
The claim is directed to a certain method of organizing human activity, namely the fundamental economic principle of mitigating risk of substation failure. Alternatively, the claim is directed to a mental process of observation and evaluation of known information. The steps of the claimed process merely receive known data and utilize said data to perform a series of calculations directed to defining a maintenance scenario. The claims are not necessarily rooted in computing technology, rather the limitations utilize a generic computer to perform the abstract idea related to mitigating the risk of device failure by planning for maintenance.
This judicial exception is not integrated into a practical application because the only additional elements amount to nothing more than instructions to implement the abstract idea using a generic computing device. 
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception because the only additional elements amount to nothing more than instructions to implement the abstract idea using a generic computing device.
Dependent claims 4, 5, and 7 – 14 merely extend or specify the analysis method of the abstract idea. No further additional elements are claimed.
The claims are not patent eligible.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 14 are rejected under 35 U.S.C. 103 as being unpatentable over House et al. (US 2004/0044499).

Regarding claim 1, House teaches:
A method for asset management of a substation, comprising steps of: 
determining whether to compensate a reliability model by each element of the substation by comparing reliability of a reference reliability model by each substation type and reliability according to health index by the each element thereof generated based on state data and real-time monitoring data by the each element of the substation (FIG. 3A, 3B); 
compensating the reference reliability model by the each substation type and generating a unique reliability model by the each element of the substation by using the health index by the each element of the substation as a result of the determination (115, 116); 
assessing system reliability index and economic feasibility by each maintenance scenario based on a pre-generated reference system reliability model for each candidate element subject to maintenance among the elements of the substation (121, 122); and 
updating the unique reliability model by the each element of the substation as a result of executing maintenance after selecting a maintenance scenario by the each candidate element subject to maintenance as a result of assessing the health index by the each element of the substation, the unique reliability model by the each element of the substation, the system reliability index, and the economic feasibility (122); 
wherein the step of compensating the reference reliability model by the each substation type by using the health index by the each element of the substation is to compensate the reference reliability model by the each substation type by applying the health index by the each element of the substation to the reference reliability model by the each substation type if reliability of the reference reliability model by the each substation type is different from reliability according to the health index by the each element of the substation (123),
wherein the reference reliability model by the each substation type is generated based on basic information on power equipment and information on failure history ([0006], [0007]),
wherein the step of compensating the reference reliability model by the each substation type by applying the health index by the each element of the substation to the reference reliability model by the each substation type includes steps of: 
(112 – machine component model); 
assessing the health index of each subsystem of the each element of the substation; 
calculating calibration amount of failure rate of the subsystem; 
compensating the failure rate of the subsystem based on the calibration amount of the failure rate; 
compensating the failure rate of the each element of the substation based on the failure rate of the compensated subsystem; and 
compensating the reference reliability model by the substation type based on the compensated failure rate of the each element of the substation (112 – 116; [0030] segments motor system, determines failure dependencies, then calibrates model per system),
wherein the step of calculating calibration amount of failure rate of the subsystem is to calculate an update level and a reference solution based on the current number of years of operation of the subsystem of the each element of the substation, and calculate calibration amount of failure rate of the subsystem based on the update level and the reference solution (life span of motor system parts are calculated as a function of failure rate and time in service; FIG. 1).
House teaches the recited reliability modeling process with respect to motor systems specifically, which may be components of a power generation system. The recitation of “substation” in the claim is considered an intended use limitation, and since substations are a component of power generation and distribution systems, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to apply the process of House throughout the components of a power generation and distribution system.
Regarding claim 4, House teaches (FIG. 2, [0025]):
The method of Claim 1, wherein the step of generating health index by each element of the substation based on state data and real-time monitoring data by the each element of the substation includes a step of generating the health index by each element of the substation by using online, offline, and remote monitoring state data by each element of the substation; and 
Regarding claim 5, House teaches (FIG. 2):
The method of Claim 1, wherein the step of generating health index by each element of the substation based on state data and real-time monitoring data by the each element of the substation includes a step of generating total score of, and actions against, technical risks depending on an operating environment, insulation deterioration, an electrical risk, a thermal risk, a chemical risk, a mechanical risk, airtightness performance, insulation performance, interrupting performance, and current-carrying performance by the each element of the substation.
Regarding claim 7, House teaches (FIG. 2, 3A, 3B, [0032]):
The method of one of Claim 1, wherein the step of assessing system reliability index and economic feasibility by each maintenance scenario based on a pre-generated reference system reliability model for each candidate element subject to maintenance among the elements of the substation further includes a step of assessing power outage costs, value of lost load, sensitivity by element, current value, and future value by applying failure rate, failure recovery time, load by loading point, repair costs, recovery costs, target maintenance costs, interest rate, equipment sensitivity, and parent-child relationships between the elements of the substation to the reference system reliability model.
Regarding claim 8, House teaches (FIG. 2, 3A, 3B, ABSTRACT):
The method of Claim 1, wherein the step of selecting a maintenance scenario by the each candidate element subject to maintenance as a result of the health index by the each element of the substation, the unique reliability model by the each element of the substation, the system reliability index, and the economic feasibility includes a step of deriving, and calculating a quote of, a maintenance scenario by candidate element subject to maintenance including a maintenance strategy method, costs, and priority by each element of the substation, checkup cycle, estimated costs, checkup scheduling, and assumed maintenance effects by each element thereof, and expected replacement time by each element thereof depending on an output value 
Regarding claim 9, House teaches ([0032]):
The method of Claim 1, wherein the step of updating the unique reliability model by the each element of the substation as a result of the maintenance executed is to update the unique reliability model by the each element of the substation by applying improvement effects as the result of executing the maintenance.
Regarding claim 10, House teaches (FIG. 2, 3A, 3B):
The method of Claim 1, wherein the step of assessing system reliability index and economic feasibility by each maintenance scenario based on a pre-generated reference system reliability model for each candidate element subject to maintenance among the elements of the substation includes a step of selecting a candidate element subject to maintenance among the elements of the substation depending on a predetermined priority.
Regarding claim 11, House teaches various mathematical formulas throughout, with pre-defined distributions ([0017] – [0020]):
The method of Claim 6, wherein the update level is calculated in a form of quadratic equation and coefficients of the quadratic equation are applied by using a pre-defined table.
Regarding claim 12, House teaches various mathematical formulas throughout, with pre-defined distributions ([0017] – [0020]:
The method of Claim 6, wherein the reference solution is a reference failure time as a solution of a quadratic equation in a reference curve and coefficients of the quadratic equation are applied by using a pre-defined table.
Regarding claim 13, House teaches (FIG. 2, 3A, 3B, ABSTRACT):
The method of Claim 6, wherein the step of calculating calibration amount of failure rate of the subsystem based on the reference solution and the update level is to calculate calibration amount of failure rate of the subsystem by calculating difference between the reference failure time and the current number of years of operation.
Regarding claim 14, House teaches (FIG. 1, 2, 3A, 3B, ABSTRACT):
.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CORY W ESKRIDGE whose telephone number is (571)272-0543.  The examiner can normally be reached on M - F 9 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry O'Connor can be reached on (571) 272-6787.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CORY W ESKRIDGE/Primary Examiner, Art Unit 3624